internal_revenue_service number release date index number --------------------- ----------------------------- ------------------------------------- -------------- ------------------------------------ ------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- telephone number --------------------- refer reply to cc tege eb ec plr-143273-06 date date ----- ------ -------- -------------- ---------------------------------------- ------------------------------------------------ legend legend partnership trust corporation a b c d e f g year h year j dear ---------------- this letter responds to a letter dated date submitted by your authorized representatives requesting a ruling under sec_162 of the internal_revenue_code code specifically a ruling is requested that the deduction limitation under code sec_162 does not apply the facts as represented are as follows -------- ------- ------- ------ ------ ---- trust is a real_estate_investment_trust reit and is a subsidiary of corporation plr-143273-06 a publicly_held_corporation corporation also is a reit corporation owns a of the outstanding voting common_stock and almost all of the preferred_stock of trust the remainder of the preferred_stock of trust is owned by b unaffiliated individuals trust is the general_partner of partnership and owns c of the outstanding common units in partnership trust also owns d of a few qualified reit subsidiaries as defined in code sec_856 trust corporation and the qualified reit subsidiaries conduct substantially_all of their business activities through partnership because trust is a member of the same affiliated_group_of_corporations as corporation under code sec_1504 determined without regard to code sec_1504 trust is considered a publicly_held_corporation for purposes of code sec_162 corporation has employees who are covered employees covered employees within the meaning of code sec_162 the covered employees also are employees and officers of trust and partnership and they receive a salary and participate in various additional compensation arrangements as employees of those entities however most of the compensation paid to the covered employees for services rendered to corporation trust and partnership is attributable to their services with respect to partnership because corporation and trust are not operating entities in collective terms only between e and f of the services provided by the covered employees is in their capacity as employees of corporation and less than g is in their capacity as employees of trust it is represented that partnership satisfies the code’s reporting and withholding requirements with respect to all of the compensation paid to the covered employees including compensation relating to services the covered employees provided to corporation and trust for year h the total compensation of one or more of the covered employees for services performed as an employee of partnership was in excess of dollar_figure million and is not qualified_performance-based_compensation within the meaning of code sec_162 trust expects that the total compensation_for services performed by one or more of the covered employees in year j and later years may exceed dollar_figure million per year code sec_162 provides that a taxpayer may deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries and other compensation_for_personal_services actually rendered code sec_162 provides that a publicly_held_corporation shall not be allowed a deduction for remuneration with respect to any covered_employee to the extent that the amount of such remuneration for the taxable_year exceeds dollar_figure plr-143273-06 code sec_162 defines publicly_held_corporation as any corporation issuing any class of common equity securities required to be registered under sec_12 of the securities exchange act of sec_1_162-27 of the income_tax regulations regulations provides that a publicly_held_corporation includes an affiliated_group_of_corporations as defined in code sec_1504 determined without regard to code sec_1504 for purposes of code sec_162 an affiliated_group_of_corporations does not include any subsidiary that is itself a publicly_held_corporation code sec_162 defines covered_employee as any employee of the taxpayer if a as of the close of the taxable_year such employee is the chief_executive_officer of the taxpayer or is an individual acting in such capacity or b the total compensation of such employee for the taxable_year is required to be reported to shareholders under the securities exchange act of by reason of such employee being among the four highest compensated officers for the taxable_year other than the chief_executive_officer sec_1_162-27 of the regulations generally provides that whether an individual is a covered_employee for purposes of sec_162 is determined pursuant to the executive compensation disclosure rules under the exchange act code sec_1504 defines affiliated_group to mean one or more chains of includible corporations connected through stock ownership with a common parent_corporation if the common parent directly own sec_80 percent of the total voting power of the stock and has a value equal to at least percent of the total value of the stock of the corporation based on the information submitted we rule that the deduction limitation of code sec_162 does not apply to partnership with respect to remuneration paid to a covered_employee as compensation_for services performed by the covered_employee as an employee of partnership the deduction limitation of code sec_162 does not apply to trust with respect to its distributive_share of income or loss from partnership that includes the compensation expense of covered employees to the extent such compensation expense is attributable to services performed by the covered employees as employees of partnership except as specifically ruled on above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in this regard note that we specifically express no opinion concerning the allocation of the compensation between partnership and corporation or trust plr-143273-06 this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ___________________________________ kenneth m griffin senior technician reviewer executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities
